IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


In the Matter of the Detention of               )        No. 83490-8-I
                                                )
T.J.,                                           )        DIVISION ONE
                                                )
                        Appellant.              )        UNPUBLISHED OPINION
                                                )

        MANN, C.J. — T.J. appeals the trial court’s findings, conclusions, and order

committing him for 180 days of involuntary treatment. T.J. argues that the trial court

erred in finding that he presented a substantial likelihood of repeating similar acts under

RCW 71.05.280(3)(b), as well as finding that less restrictive alternatives to involuntary

detention are not in the best interest of T.J. and others. We affirm.

                                            FACTS

        T.J. was charged with attempted assault in the first degree. On May 14, 2019,

the charge was dismissed due to T.J.’s incompetency to stand trial. On August 28,

2020, doctors at Western State Hospital petitioned for T.J.’s commitment on the

grounds that he was gravely disabled and that, as a result of his behavioral health

disorder, he continued to present a substantial likelihood of repeating similar felony acts

as the attempted assault in the first degree. The doctors further petitioned that T.J. was

not ready for a less restrictive placement.




          Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80879-6-I/2

        The court held a probable cause hearing, where Western State Hospital’s Dr.

Bradley Antoniadis, T.J.’s treating psychiatrist Dr. Grzegorz Longawa, T.J.’s expert Dr.

Michael Stanfill, and T.J. testified. The trial court found that T.J. had committed acts

constituting a violent felony, but that he was not substantially likely to commit similar

acts. The court also found that T.J. was gravely disabled under RCW 71.05.020(24),

and that less restrictive alternatives to involuntary detention were not in the best interest

of T.J. and others.

        T.J. appeals.

                                              ANALYSIS

        A. Repeating Similar Acts

        T.J. first argues that the State failed to prove that there was a substantial

likelihood of repeated acts similar to the charged criminal behavior as required for

involuntary commitment under RCW 71.05.280(3). 1 Because T.J. misreads the record,

we disagree. 2

        Contrary to T.J.’s argument, the trial court found that “[T.J.] does NOT present a

substantial likelihood of repeating similar acts based upon the evidence and testimony

presented.” Instead, the trial court based T.J.’s involuntary commitment under RCW

        1   RCW 71.05.280 provides:

                 At the expiration of the fourteen-day period of intensive treatment, a person may
        be committed for further treatment pursuant to RCW 71.05.320 if:
                 ....
                 (3) Such person has been determined to be incompetent and criminal charges
        have been dismissed pursuant to RCW 10.77.086(4), and has committed acts
        constituting a felony, and as a result of a behavioral health disorder, presents a
        substantial likelihood of repeating similar acts.

        2Although the 180 days on the underlying petition have expired, we have previously held that the
appeal of an involuntary commitment order is not moot because the order may have adverse
consequences on future involuntary commitment determinations. In re Det. of M.K., 168 Wn. App. 621,
625, 279 P.3d 897 (2012).
                                                   -2-
No. 80879-6-I/3

71.05.280(4) after finding and concluding that he “is/continues to be gravely disabled”

and

        [a]s a result of a behavioral health disorder manifests severe deterioration
        in routine functioning evidenced by repeated and escalating loss of
        cognitive or volitional control over actions, is not receiving such care as is
        essential for health and safety.

T.J. explicitly states that he does not challenge this finding on appeal. Unchallenged

findings of fact are treated as verities on appeal. State v. Stenson, 132 Wn.2d 668,

697, 940 P.2d 1239 (1997). T.J.’s argument that the State failed to prove he was likely

to commit a similar act fails.

        B. Less Restrictive Alternatives

        T.J. next contends that the trial court erred in finding that less restrictive

alternatives to involuntary detention are not in the best interest of T.J. and others. 3 We

disagree.

        RCW 71.05.320(1) provides that if the trial court finds a person to be gravely

disabled, it also must determine “that the best interests of the person or others will not

be served by a less restrictive treatment which is an alternative to detention” before

ordering involuntary commitment. The statute empowers the trial court “to determine

the best interests of the individual and in so doing, to consider less restrictive

treatment.” In re Det. of J.S., 124 Wn.2d 689, 699, 880 P.2d 976 (1994). The State has

the burden of proving that a less restrictive alternative is not in the best interests of the


        3 T.J. argues that RCW 71.05.320(6)(a)(i) compels his placement in a less restrictive alternative.
This provision, however, requires that the trial court have “previously made an affirmative special finding
under RCW 71.05.280(3)(b).” RCW 71.05.320(6)(a)(i). As we have noted, the trial court did not make an
affirmative finding under RCW 71.05.280(3)(b), so the statute is not applicable. Moreover, as the State
correctly points out, RCW 71.05.320(6)(a)(i) was enacted in 2021 as part of section two of Engrossed
Second Substitute Bill 5071 which had an effective date of July 25, 2021—four months after T.J.’s
commitment hearing.
                                                    -3-
No. 80879-6-I/4

person to be committed. In re Det. of T.A.H.-L., 123 Wn. App. 172, 186, 97 P.3d 767

(2004). 4

        We review a trial court’s finding that less restrictive alternatives to involuntary

detention are not in the best interest of T.J. and others for substantial evidence. In re

Det. of LaBelle, 107 Wn.2d 196, 209, 728 P.2d 138 (1986). Substantial evidence is

“evidence in sufficient quantum to persuade a fair-minded person of the truth of the

declared premise.” In re Det. of A.S., 91 Wn. App. 146, 162, 955 P.2d 836 (1998). We

“defer to the trier of fact on the persuasiveness of the evidence, witness credibility, and

conflicting testimony.” In re Knight, 178 Wn. App. 929, 937, 317 P.3d 1068 (2014).

        Here, there exists substantial evidence to support the trial court’s finding. At the

commitment hearing, Dr. Antoniadis testified that T.J. suffers from schizophrenia

resulting in hallucinations that he responds to, exhibits cognitive interference, self

isolates, and responds to internal stimuli. Dr. Antoniadis explained that T.J.’s auditory

hallucinations are command in nature and, because they cause him fear, T.J. responds

to them. For example, the hallucinations might command T.J. to not shower or to stab

people. Dr. Antoniadis ultimately suggested that T.J. not receive a less restrictive

placement, as he was still exhibiting severe symptoms, he was not stable on his

medications, and there was no other less restrictive setting to meet his needs.

        Dr. Longawa also testified that T.J. should not receive a less restrictive

placement. At the time of testimony, doctors were adjusting T.J.’s medications in an

effort to stabilize his condition while also minimizing side effects. When altering

        4 Although “RCW 71.05 guarantees that less restrictive treatment for involuntarily detained
individuals will be considered, . . . it does not expressly grant them a [statutory] right to less restrictive
treatment.” J.S., 124 Wn.2d at 701. Furthermore, a person is not entitled to treatment in a less restrictive
setting when continued treatment is “amply supported by professional judgment.” J.S., 124 Wn.2d at 701.
                                                     -4-
No. 80879-6-I/5

dosages, Dr. Longawa testified that T.J. began experiencing auditory hallucinations

commanding him to take his own life. Dr. Longawa explained that this adjustment was

a slow process, and that a community medical provider could not properly monitor such

a complex situation; the risks involved in medication adjustment were too significant for

a community placement.

       The petitioning doctors presented substantial evidence showing that T.J. was not

stable on his medications and was experiencing acute symptoms of schizophrenia.

This evidence supports the trial court’s finding that less restrictive alternatives to

involuntary detention were not in the best interest of T.J. and others.

       Affirmed.




WE CONCUR:




                                             -5-